Citation Nr: 0304732	
Decision Date: 03/14/03    Archive Date: 03/24/03

DOCKET NO.  95-41 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
service-connected right knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel




INTRODUCTION

The veteran served on active duty from August 1970 to 
December 1983. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO), which denied entitlement to an 
increased evaluation for service-connected right knee 
disability.  


FINDING OF FACT

The veteran last contacted VA about the disability at issue 
in October 1995.  He failed to respond to VA letters in 
February 2001, June 2001 and December 2002.  


CONCLUSION OF LAW

By failing to correspond with VA since 1995 and by not 
responding to VA letters in 2001 and 2002, the veteran 
abandoned his claim.  38 C.F.R. § 3.158 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially provide 
the pertinent law and regulations and then address their 
application to the facts and evidence in this case.

Pertinent law and regulation

Except as otherwise provided, where evidence requested in 
connection with an original claim, a claim for increase or to 
reopen or for the purpose of determining continued 
entitlement is not furnished within one year after the date 
of request, the claim will be considered abandoned.  After 
the expiration of one year, further action will not be taken 
unless a new claim is received.  See 38 C.F.R. § 3.158(a) 
(2002).

The provisions of 38 C.F.R. Section 3.1(q) (2002) indicate 
that written VA notices are to be sent to "a claimant or 
payee at his or her latest address of record."
The United States Court of Appeals for Veterans Claims (the 
Court) has held that "[t]he duty to assist is not always a 
one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).

Factual Background

The evidence indicates that a timely substantive appeal was 
received by VA in May 1995.  The veteran was scheduled to 
appear for a personal hearing at the RO on August 24, 1995.  
According to a letter from the veteran dated August 1, 1995 
and received by VA on August 3, 1995, he could not attend the 
hearing on August 24, 1995 because he had classes; he asked 
that the hearing be rescheduled.

The veteran was notified by letter that the hearing was being 
rescheduled to October 4, 1995.  According to a statement 
from the veteran dated October 4, 1995 and received by VA on 
that day, he wished to withdraw from the hearing scheduled 
for October 4, 1995 and to have his service-connected right 
knee condition reexamined.  The veteran's service-connected 
right knee was examined later in October 1995.  A subsequent 
VA rating decision continued to deny an evaluation in excess 
of 10 percent for service-connected right knee disability.  A 
Supplemental Statement of the Case on the issue was sent to 
the veteran in November 1995.  No response was received from 
the veteran.  Nothing further has been heard from the 
veteran. 

It was discovered by VA from information received from the 
Oklahoma Department of Corrections in February 2001 that the 
veteran was incarcerated since December 1, 2000 at a 
Correctional Facility in Oklahoma.  A letter was sent to the 
veteran's address of record indicating that his VA benefits 
would be reduced to $101 based on the provisions of 38 C.F.R. 
§ 3.665 (2000).  The letter noted that the veteran could have 
a personal hearing, and it provided a toll-free number to 
call if he had any questions.  Another letter was sent in 
June 2001 to the veteran at the Correctional Facility again 
telling him of the reduction in benefits and of his appellate 
rights.  The veteran did not respond to those letters.  

Because the most recent medical evidence on file is dated in 
October 1995, the veteran was sent a letter, to his address 
at the Correctional Facility, by the Board on December 17, 
2002 requesting that he complete an enclosed consent form to 
allow VA to obtain pertinent medical evidence since October 
1995.  No response has been received from the veteran. 

Analysis

For reasons which will be explained in detail below, the 
Board finds that the veteran has abandoned his claim within 
the meaning of 38 C.F.R. §  3.158 and that the claim must, 
therefore, be dismissed.

As noted above, the veteran has had no contact with VA since 
October 1995, a period in excess of seven years.  During that 
period, he failed to notify VA that he had been incarcerated 
beginning in December 2000, failed to provide VA with a new 
address, and failed to respond to VA letters in March 2001, 
June 2001, and December 2002.  Additionally, there is no 
correspondence or report of contact from the veteran of 
record which would explain the lack of response to VA 
correspondence. 

The Court has indicated that, even though incarcerated, a 
veteran should be accorded the same assistance as his fellow, 
non- incarcerated veterans. 
See Wood v. Derwinski, 1 Vet. App. 406 (1991); Bolton v. 
Brown, 8 Vet. App. 185 (1995).  In this case, VA has 
attempted to contact the veteran just the same as if he had 
not been incarcerated.  Indeed, it appears that the RO 
gratuitously tried to contact the veteran after learning that 
he was incarcerated.  The veteran's did not respond.  There 
is no evidence on file demonstrating that the veteran had any 
adequate reason or good cause for failing to notify VA of his 
incarceration and for failing to respond to VA letters.  

The facts in this case are clear.  The veteran has not had 
any contact with VA since 1995.  He failed to notify VA of 
his incarceration in December 2000 and he also failed to 
respond to VA letters, including the recent VA letter request 
additional information and evidence concerning his medical 
treatment.  The veteran's claim is, therefore, considered to 
be abandoned.  See 38 C.F.R. § 3.158 (2002).  In light of the 
abandonment of this appeal, there remain no allegations of 
error of fact or law for appellate consideration.  Under 38 
U.S.C.A. Section 7105 (West 1991), the Board may dismiss any 
appeal which fails to allege specific error of fact or law in 
the determination being appealed.  In essence, a "case or 
controversy" involving a pending adverse determination that 
the veteran has taken exception to does not currently exist.  
See Shoen v. Brown, 6 Vet. App. 456, 457 (1994) [quoting 
Waterhouse v. Principi, 3 Vet. App. 473 (1992)].  
Accordingly, the Board is without jurisdiction to review the 
appeal and, therefore, the claim must be dismissed.

In summary, because the veteran has failed, without good 
cause, to pursue his claim and to otherwise cooperate with 
VA, the claim on appeal is deemed abandoned and is, 
therefore, dismissed.

Additional matters

The Board is, of course, aware of due process concerns which 
may arise in connection with cases, such as this, in which a 
veteran's claim is being dismissed based on his failure to 
adhere to VA regulations rather than the Board considering 
evidentiary merits of the issues on appeal.  Cf. Swan v. 
Brown, 9 Vet. App. 450 (1996) and cases cited therein.  In 
this case, the Board believes that any due process concerns, 
including concerns associated with the Veterans Claims 
Assistance Act of 2000 (VCAA), which became law in November 
2000,  See Pub. L. No. 106-475, 114 Stat. 2096 (2000), have 
been satisfied.

The Board acknowledges that it has decided the present appeal 
on a different legal basis than the RO did.  In the April 
1995 Statement of the Case and the November 1995 Supplemental 
Statement of the Case the RO denied the veteran's claim on 
the merits rather than as being abandoned.

When the Board addresses in a decision a question that has 
not been addressed by the RO, it must be considered whether 
the claimant has been given adequate notice and opportunity 
to respond and, if not, whether the claimant will be 
prejudiced thereby.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  With respect to this case, the Board concludes that 
the veteran has not been prejudiced by its decision herein.  
The veteran, through VA correspondence in February 2001 and 
June 2001, was fully apprised of action taken with respect to 
his compensation benefits; the December 2002 Board letter 
provided notice to the veteran of the need for additional 
information.  The veteran failed to respond.  He has not kept 
in contact with the RO or the Board with respect to his 
appeal.  All reasonable avenues to enlist the veteran's 
cooperation have been exhausted.  Consequently, sending 
notice to the veteran additional correspondence, including 
notice under the VCAA, would be futile.  His claim is 
therefore deemed to be abandoned.


ORDER

The claim of entitlement to an increased evaluation for 
service-connected right knee disability is deemed to be 
abandoned and is dismissed.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

